Citation Nr: 1223968	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for a chronic skin disability (dermatitis, chloracne, squamous cell carcinoma) to include as due to chemical and herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus type II to include as due to herbicide exposure.

5.  Entitlement to service connection for a cardiac disability (heart murmur, angina, myocardial infarction).

6.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic respiratory disability to include as due to asbestos exposure.

7.  Entitlement to service connection for a chronic nerve disability of the hands, face, and legs.

8.  Entitlement to service connection for chronic residual disability of a neck injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

With respect to the Veteran's claim for service connection for PTSD, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "'the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran was initially denied service connection for a nervous condition in a July 1963 rating decision.  The Veteran subsequently filed a claim for PTSD in June 2009.  Specifically, the Veteran stated that the nerve problem he had in the Marine Corp was probably PTSD.  Although the RO adjudicated a claim solely for service connection for PTSD, the Board will broaden his claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder. 

Essentially, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history and factual bases as were considered in the prior final rating decisions -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence has been submitted must be addressed. 

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left foot as caused by VA hospitalization or medical or surgical treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hypertension was denied by a May 1994 rating decision that was not appealed.  The Veteran's most recent request to reopen his previously-denied claim for service connection for hypertension was denied by a March 2004 rating decision that was not appealed.

2.  New evidence received subsequent to the March 2004 rating does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  A claim for service connection for rash, discolored skin, and squamous cell carcinoma was denied by a March 2004 rating decision that was not appealed.  A claim for service connection for chloracne was denied by a February 2008 rating decision that was not appealed, and no additional evidence as to this claim was received within one year of the date of this rating decision.  

4.  New evidence received subsequent to the March 2004 and February 2008 rating decisions does not relate to an unestablished fact necessary to substantiate the claim for service connection for a chronic skin disability.

5.  A claim for service connection for diabetes mellitus type II was denied by a March 2004 rating decision that was not appealed.  

6.  New evidence received subsequent to the March 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus type II.

7.  A claim for service connection for a myocardial infarction was denied by a March 2004 rating decision that was not appealed.  

8.  New evidence received subsequent to the March 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a cardiac disability.

9.  A claim for service connection for breathing problems was denied by a February 2008 rating decision that was not appealed, and no additional evidence as to this claim was received within one year of the date of this rating decision.  

10.  New evidence received subsequent to the February 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a chronic respiratory disability.

11.  Chronic disabilities of the nerves of the hands, face, and legs have not been related by any competent medical evidence to any incident of the Veteran's period of active duty service; the Veteran does not assert continuity of symptoms since service.



CONCLUSIONS OF LAW

1.  The March 2004 rating decision which denied the Veteran's request to reopen a claim for service connection for hypertension is final.  U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).
  
2.  New and material evidence has not been received, and the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The March 2004 rating decision which denied the Veteran's claim for service connection for rash, discolored skin, and squamous cell carcinoma and the February 2008 rating decision which denied service connection for chloracne are final.  U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003 and 2009).

4.  New and material evidence has not been received, and the claim of entitlement to service connection for a chronic skin disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The March 2004 rating decision which denied the Veteran's claim for service connection for diabetes mellitus type II is final.  U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

6.  New and material evidence has not been received, and the claim of entitlement to service connection for diabetes mellitus type II is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The March 2004 rating decision which denied the Veteran's request to reopen a claim for service connection for a myocardial infarction is final.  U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

8.  New and material evidence has not been received, and the claim of entitlement to service connection for a cardiac disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  The February 2008 rating decision which denied the Veteran's claim for service connection for his breathing problems is final.  U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

10.  New and material evidence has not been received, and the claim of entitlement to service connection for a chronic respiratory disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

11.  Chronic nerve disabilities of the hands, face, and legs were not incurred in or aggravated by active service.  38 U.S.C.A. § 11310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to requests to reopen previously-denied claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in February 2007, May 2007, October 2007, January 2008, October 2008, and November 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Kent, 20 Vet. App. at 1.  Together, the letters informed the appellant of what evidence was required to reopen and substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  However, such duty does not apply in the case of new and material evidence claims under 38 C.F.R. § 3.159(c) (2011).

The Veteran has not been afforded a VA examinations and opinions with respect to the etiology of his claimed nerve disability of the hands, face, and legs. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented showing the possibility that the Veteran's nerve condition of the hands, face, and legs and neck condition are related to service, the Board finds that an etiology opinion is not "necessary."  In addition, as explained in more detail below, the Veteran has not asserted a continuity of symptoms since service as to this claim, thus making such evidence even more necessary to warrant the additional development of this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 


New and Material Evidence

In a decision dated in May 1994, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  Thus, the May 1994 decision is final.  

The Veteran's request to reopen his claim for service connection for hypertension was denied by a March 2004 rating decision.  In that decision, the RO also denied service connection for rash and discolored skin, squamous cell carcinoma, diabetes mellitus type II, and myocardial infarction.  Although the Veteran submitted a Notice of Disagreement with the March 2004 rating decision, he did not perfect his appeal.  Thus, the March 2004 rating decision is final.  U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The Veteran's application to reopen his claims of entitlement to service connection for hypertension, a skin disability, diabetes mellitus type II, and a cardiac disability was received in June 2007.

In February 2008, service connection for chloracne; nerve problems in hands, face, and legs; and breathing problems were denied.  The RO also denied the Veteran's requests to reopen previously-denied claims of service connection for skin disabilities (dermatitis and squamous cell carcinoma), diabetes mellitus type II; myocardial infarction; and hypertension.  

In March 2008, the RO received correspondence from the Veteran in which he stated that he appeals all "denials denied" and his right to a 10 percent of higher rating.  In response, the RO sent the Veteran a letter noting that his March 2008 correspondence had been received but that it did not qualify as a valid Notice of Disagreement as it was unclear as to the issues with which he disagreed.  

A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  

In the March 2008 correspondence, the Veteran indicated that he was appealing the denials.  As the most recent rating decision was issued the month prior, the Board construes his statement as a Notice of Disagreement with the specific issues noted.  The Veteran specifically noted that when he entered service, he did not have diabetes, heart problems, high blood pressure, and nerve damage in his feet and arms.  The Veteran stated that he had been paying out of his pocket for skin cancer removal.  The Veteran stated, "So I do appeal your decision!  I want my claim redone, and yes I do believe your people owe m[e] a[t] least a 30 [percent] rating."

Thus, the Board finds that the Veteran appealed the February 2008 decision with respect to service connection for nerve problems in hands, face, and leg and whether new and material evidence had been received sufficient to reopen the claims for service connection for a skin disability, diabetes mellitus type II, cardiac disabilities, and hypertension.     

The Veteran did not appeal the February 2008 decision with respect to the issues of entitlement to service connection for chloracne and breathing problems.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  Thus, the February 2008 decision is final with respect to these issues.  Additional evidence was also not received within one year of the date of this rating decision as to either issue to warrant the application of 38 C.F.R. § 3.156(b) or (c).  
 
The Veteran's application to reopen his claim of entitlement to service connection for a respiratory disability was received in July 2008.  The Veteran's application to reopen his claim of entitlement to service connection for chloracne was received in July 2008.  
  
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. 38 C.F.R. § 3.156(a).

The Board notes that by a February 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hypertension, a skin disability, diabetes mellitus type II, and a cardiac disability.  By a February 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for breathing problems.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Cardiovascular disease, hypertension, and diabetes mellitus type II can be service-connected on such a basis.    

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (August 1964 to May 1975), and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Chloracne, diabetes mellitus type II, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); acute and subacute peripheral neuropathy, and respiratory cancers can be service-connected on such a basis.  38 C.F.R. § 3.307(a).  38 C.F.R. § 3.309(e).

Initially, the Board notes that the Veteran did not serve in Vietnam and was not on active military from August 1964 to May 1975.  Thus, the presumption of exposure to herbicides is not applicable to this case.  To the extent the Veteran asserts exposure based on activities he engaged in during his service at a base in the United States, his claims will be dependent on evidence of direct incurrence or exposure.

Hypertension

Service connection for hypertension was denied in a May 1994 rating decision on the basis that the Veteran's service treatment records were negative for any evidence of treatment for a chronic hypertensive condition during his period of military service and that no evidence has be received showing treatment for hypertension during the year after release from service.

Based on the grounds stated for the denial of service connection for a hypertension in the May 1994 rating decision, new and material evidence would consist of evidence of a chronic hypertensive disability either in service or within the first year after discharge, evidence of continuity of symptomatology, and evidence linking a current chronic hypertensive disorder to the Veteran's active duty service, either based on direct exposure to Agent Orange, or otherwise.  

At the time of the March 2004 rating decision which denied the Veteran's request to reopen his claim for service connection for hypertension, the claims file included the Veteran's service treatment records, service personnel records, private treatment records from Regional Medical Center of NEA/Methodist Hospital of Jonesboro dated from August 19, 1988 to August 4, 2001, private treatment records from St. Bernard's Medical Center dated from March 25, 2003 to April 7, 2003, VA treatment records from Memphis VAMC and VA clinic dated from June 11, 1996 to March 16, 2004, and statements and letters from the Veteran received in April 2003, May 2003, June 2003, and October 2003.

Evidence received since the March 2004 rating decision includes additional service personnel records, an application for compensation and/or pension received in January 2007, VA treatment records from Memphis VAMC dated from December 22, 1997 to October 2011, private medical records from St. Bernard's Hospital dated from March 26, 2003 to September 11, 2007, private treatment records from Surgical Hospital dated from December 15, 2004 to December 22, 2004, private treatment records of Arkansas Orthopedics dated from February 18, 2003, to January 14, 2005, private treatment records of NEA Apache Clinic dated from December 29, 1978 to February 17, 2009, statements and letters from the Veteran received in May 2007, February 2008, December 2008, March 2010, April 2010, June 2010, August 2010, January 2011, May 2011, personal hearing testimony in February 2012,  photos, and articles regarding Agent Orange.

The Board has considered the evidence received since the March 2004 rating decision and finds that there is still no evidence that the Veteran's hypertension was incurred in or aggravated by active service.  The new evidence does not include evidence of a chronic hypertensive disability either in service or within the first year after discharge, evidence of continuity of symptomatology, or evidence linking a current chronic hypertensive disorder to the Veteran's active duty service, either based on direct evidence of exposure to Agent Orange, or otherwise.  In this regard, the Board finds that the Veteran's claims of exposure are cumulative of previously considered statements.

Accordingly, the Board finds that the evidence received subsequent to the March 2004 rating decision is not new and material and does not serve to reopen the claim.    

Skin disabilities

Service connection for rash, discolored skin, and squamous cell carcinoma was denied in a March 2004 rating decision on the basis that there was no evidence of herbicide exposure in service, that the evidence did not support the conclusion that the Veteran's diagnoses of seborrheic dermatitis, actinic keratosis, shingles, possible granuloma annulare, and chronic inflammation, skin changes due to sun exposure, and squamous cell carcinoma were associated with herbicide exposure and that the Veteran's service treatment records were negative for any evidence of treatment for squamous cell carcinoma or skin cancer during his period of military service.   

Service connection for chloracne was denied in a February 2008 rating decision on the basis that there was no evidence of herbicide exposure in service and that the Veteran's service treatment records were negative for any evidence of treatment for chloracne during his period of military service. 

Based on the grounds stated for the denial of service connection for rash, discolored skin, and squamous cell carcinoma in the March 2004 rating decision, new and material evidence would consist of evidence of exposure to herbicides, a chronic skin disability in service, and evidence linking a current chronic skin disorder to the Veteran's active duty service, not cumulative of previously received evidence.  

Based on the grounds stated for the denial of service connection for chloracne in the February 2008 decision, new and material evidence would consist of evidence of exposure to herbicides, evidence of chloracne in service, and evidence linking chloracne to the Veteran's active duty service, not cumulative of previously received evidence.  

The Board has considered the evidence received since the March 2004 and February 2008 rating decisions and finds that there is still no evidence that the Veteran's skin disorders were incurred in or aggravated by active service.  The new evidence does not include evidence of a chronic skin disability in service, evidence of continuity of symptomatology, evidence of in-service exposure to Agent Orange, or evidence linking a current chronic skin disorder to the Veteran's active duty service, other than as previously reported.

The Board notes that the Veteran testified as to the continuity of symptomatology at the February 2012 hearing; however, this evidence is not new as the Veteran submitted statements in May 2003 and July 2003 at which time he noted that he had skin problems since service.  The Veteran also testified that he was exposed to Agent Orange while on a work detail at the ammo dump while awaiting discharge from service.  The Veteran testified that he unloaded barrels of Agent Orange and other chemicals and was exposed to them at that time.  The Veteran, however, had submitted statements to this effect in April 2003 and May 2003.  Specifically, he noted that he was exposed to Agent Orange while helping out at the ammo storage at Camp Pendleton, that he loaded and unloaded Agent Orange and that some of it was dropped and spilled.

As such, the Veteran's testimony as to continuity of skin symptomatology and in-service exposure to Agent Orange is redundant of the evidence of record at the time of the last final denials of service connection for skin conditions.

Accordingly, the Board finds that the evidence received subsequent to the March 2004 and February 2008 rating decisions is not new and material and does not serve to reopen the claims.    

Diabetes mellitus type II

Service connection for diabetes was denied in a March 2004 rating decision on the basis that there was no evidence of herbicide exposure in service and that the Veteran's service treatment records were negative for any evidence of treatment for diabetes mellitus type II during his period of military service.

Based on the grounds stated for the denial of service connection for diabetes mellitus in the March 2004 rating decision, new and material evidence would consist of evidence of exposure to herbicides, evidence of diabetes mellitus type II either in service or within the first year after discharge, and evidence linking diabetes mellitus type II to the Veteran's active duty service, not cumulative of previously received evidence.  

The Board has considered the evidence received since the March 2004 rating decision and finds that there is still no evidence that the Veteran's diabetes mellitus type II was incurred in or aggravated by active service.  The new evidence does not include evidence of diabetes mellitus type II either in service or within the first year after discharge, evidence of continuity of symptomatology, evidence of in-service exposure to Agent Orange, or evidence linking the Veteran's diabetes mellitus to the Veteran's active duty service, other than as previously reported.

Accordingly, the Board finds that the evidence received subsequent to the March 2004 rating decision is not new and material and does not serve to reopen the claim.    

Cardiac disability

Service connection for myocardial infarction was denied in a March 2004 rating decision on the basis that the Veteran's service treatment records were negative for any evidence of myocardial infarction during his period of military service.

Based on the grounds stated for the denial of service connection for myocardial infarction in the March 2004 rating decision, new and material evidence would consist of evidence of cardiovascular disease either in service or within the first year after discharge, evidence of continuity of symptomatology, and evidence linking a current, chronic cardiac disability to the Veteran's active duty service.  

The Board has considered the evidence received since the March 2004 rating decision and finds that there is still no evidence that the Veteran's cardiac disability was incurred in or aggravated by active service.  The new evidence does not include evidence of any cardiac problems in service or within the first year after discharge, evidence of continuity of symptomatology, or evidence linking the current cardiac disability o the Veteran's active duty service, other than as previously reported.  

Accordingly, the Board finds that the evidence received subsequent to the March 2004 rating decision is not new and material and does not serve to reopen the claim.    

Respiratory disability

Service connection for breathing problems was denied in a February 2008 rating decision on the basis that the Veteran's service treatment records were negative for any evidence of a chronic respiratory condition during his period of military service.

Based on the grounds stated for the denial of service connection for breathing problems in the February 2008 rating decision, new and material evidence would consist of respiratory cancer and in-service evidence of exposure to herbicides, evidence of respiratory disorder in service, and evidence linking respiratory disorder to the Veteran's active duty service.  

At the time of the February 2008 rating decision, the claims file included all the evidence listed above as of record prior to the March 2004 decision, and an application for compensation and/or pension received in January 2007, VA treatment records from Memphis VAMC dated from December 22, 1997 to February 12, 2008, private medical records from St. Bernard's Hospital dated from March 26, 2003 to September 11, 2007, private treatment records from Surgical Hospital dated from December 15, 2004 to December 22, 2004, private treatment records of Arkansas Orthopedics dated from February 18, 2003, to January 14, 2005, private treatment records of NEA Apache Clinic dated from December 29, 1978 to October 15, 2007, statements and letters from the Veteran received in May 2007 and February 2008, photos, and articles regarding Agent Orange.
 
Evidence received since the February 2008 rating decision includes additional service personnel records, VA treatment records from Memphis VAMC dated from December 22, 1997 to October 2011, statements and letters from the Veteran received in December 2008, March 2010, April 2010, June 2010, August 2010, January 2011, May 2011, personal hearing testimony in February 2012,  and photographs.

The Board has considered the evidence received since the February 2008 rating decision and finds that there is still no evidence that the Veteran's current respiratory disorders were incurred in or aggravated by active service.  The new evidence does not include evidence of respiratory cancer and in-service evidence of exposure to herbicides, evidence of respiratory disorder in service, or evidence linking respiratory disorder to the Veteran's active duty service, other than was previously reported.  
 
The Board notes that the Veteran testified as to the continuity of symptomatology at the February 2012 hearing; however, this evidence is not new as the Veteran submitted a statement in December 2007 at which time he noted that he had breathing problems and specifically noted that he had had problems since service.

Accordingly, the Board finds that the evidence received subsequent to the February 2008 rating decision is not new and material and does not serve to reopen the claim.    

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of a chronic nerve disability or a chronic neck disability is factually shown during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or diagnoses of any nerve problems of the hands, face, and legs during service.  

Thus, there is no medical evidence that shows that the Veteran suffered from a chronic nerve disability during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Diseases of the nervous system can be service-connected on such a basis.  However, the first showing of neurological symptoms was not until many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  The Veteran has denied continuity of symptomatology for his hand, face, and leg nerve disability.  In fact, the Veteran testified in February 2012 that his nerve problems were discovered only four years prior.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the appellant clearly has a current disability.  He has been diagnosed with carpal tunnel syndrome, peripheral neuropathy, and complete foot drop and sensory depression in 1988.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

No medical professional has ever related these conditions to the Veteran's military service.  The Veteran's peripheral neuropathy was noted as likely secondary to his diabetes mellitus type II.  His complete foot drop and sensory depression corresponding to the L5 dermatome distribution was noted to be due to a work-related accident in July 1988.  Radicular symptoms of back pain are noted in the VA treatment records.  

The Veteran contends that his nerve disorder of the hands, face, and legs and his neck disorder are due to his active military service.  The Veteran specifically contends that his nerve disorder of the hands, face, and legs is due to his in-service exposure to herbicides, including Agent Orange, and chemicals.  The Veteran testified in February 2012 that while awaiting discharge, he was assigned for work detail at the ammo dump and that he unloaded barrels of what he contends to have been Agent Orange and other chemicals and placed them in different locations.  

In this case, however, the Veteran has presented no competent medical evidence that his current nerve disorders are in any way related to exposure to chemicals or Agent Orange.  Moreover, in light of the lack of his report of continuity of symptoms and the nature of the claimed disability, he is not competent to link a current neurological disorder to service, or to exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 20007).  

A prolonged period without medical complaint can also be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  The Veteran testified in February 2012 that his nerve problems in his hands face and legs were not discovered until four years prior.  

Thus, the record is absent evidence of in-service incurrence of a chronic nerve disorder of the hand, face, and legs, evidence of continuity of symptomatology, and medical evidence of a nexus between the Veteran's active duty service and his nerve disorders.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  





ORDER

New and material evidence not having been received, the claim for entitlement service connection for hypertension is not reopened.

New and material evidence not having been received, the claim for entitlement service connection for a chronic skin disability (dermatitis, chloracne, squamous cell carcinoma) to include as due to chemical and herbicide exposure, is not reopened.

New and material evidence not having been received, the claim for entitlement service connection for diabetes mellitus type II to include as due to herbicide exposure, is not reopened.

New and material evidence not having been received, the claim for entitlement service connection for a cardiac disability (heart murmur, angina, myocardial infarction) is not reopened.

New and material evidence not having been received, the claim for entitlement service connection for a chronic respiratory disability to include as due to asbestos exposure, is not reopened.

Entitlement to service connection for a chronic nerve disability of the hands, face, and legs is denied.


REMAND

The Board has broadened the Veteran's claim of entitlement to service connection for PTSD under Clemons to consider whether new and material evidence has been submitted to reopen a broader claim of entitlement to service connection for an acquired psychiatric disorder.  As noted above, the VCAA requires VA to notify a claimant of the evidence and information that is necessary to reopen the claim and to establish his entitlement to the underlying claim for the benefit sought by the claimant.  With respect to whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder, the Veteran has not been properly notified of the provisions of the VCAA.  Therefore, it is apparent that the Board must remand to ensure that the Veteran is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained.  

The Board further finds that since the Veteran may have been unduly limited in presenting testimony as to this issue at the time of his hearing before the Board in February 2012, the Veteran should also be asked whether he would like to have another Board hearing with respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  

 In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is also necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a chronic neck disability related to his active military service, to include the episode in service at which time he was struck on the head and neck with a pogo stick during bayonet training in boot camp.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Any actions needed to comply with the VCAA in the context of a claim to reopen should be undertaken.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any psychiatric disorder since he filed his request in June 2009 to reopen his previously-denied claim of service connection for an acquired psychiatric disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

The Veteran should also be asked whether he would like another Board hearing with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any disorder of the neck.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neck disorder is related to the Veteran's period of active service, to include the episode in service at which time he was struck on the head and neck with a pogo stick during bayonet training in boot camp.  

In providing this opinion, the examiner should acknowledge any statements of continuity of symptomatology and in-service or treatment for neck pain.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


